Exhibit 10.37

Canadian Company - Life and P&C

INDEX

AGREEMENT MADE THE 15TH DAY OF MARCH, 2010 AMONG FINANCIAL REASSURANCE COMPANY
2010, LTD., PRIMERICA LIFE INSURANCE COMPANY OF CANADA, RBC DEXIA INVESTOR
SERVICES TRUST AND THE SUPERINTENDENT OF FINANCIAL INSTITUTIONS CANADA.

 

PARAGRAPH
NUMBER

 

HEADING

   PAGE
NUMBER

  1.

  APPOINTMENT OF TRUSTEE    4

  2.

  AUTHORIZED ASSETS    4

  3.

  ASSETS VESTED IN TRUST    4

  4.

  VALUE OF ASSETS DETERMINED BY THE SUPERINTENDENT    5

  5.

  VESTING, VARYING, EXCHANGING OR WITHDRAWING ASSETS    5

  6.

  SECURITIES LENDING    5

  7.

  ASSETS IN TRUSTEE’S NAME    6

  8.

  POWERS AND AUTHORITY OF TRUSTEE    6

  9.

  ACCOUNTABILITY OF TRUSTEE    6

10.

  DIRECTION OF REINSURER AND COMPANY    7

11.

  CANADIAN DEPOSITORY FOR SECURITIES LIMITED    7

12.

  PAYMENTS ON ACCOUNT OF AN INTEREST IN REAL ESTATE    7

13.

  EXERCISE OF RIGHTS ATTACHED TO AN ASSET    8

14.

  STATEMENT OF ASSETS    8

15.

  ACCESS    9

16

  DIRECTION TO VEST ASSETS IN THE COMPANY    9

17.

  DIRECTION TO VEST ASSETS IN THE SUPERINTENDENT    9

 

- i -



--------------------------------------------------------------------------------

Canadian Company - Life and P&C

 

PARAGRAPH
NUMBER

 

HEADING

   PAGE
NUMBER

18.

  COMPENSATION OF TRUSTEE    10

19.

  INTEREST ON MONIES HELD IN TRUST    10

20.

  AMENDMENTS    10

21.

  TERMINATION    11

22.

  APPOINTMENT OF NEW TRUSTEE    11

23.

  WAIVER    12

24.

  FURTHER ASSURANCES    12

25.

  NOTICES    12

26.

  EXECUTION IN COUNTERPART    13

27.

  PARTIAL INVALIDITY    13

28.

  EFFECTIVE DATE    14

29.

  PROPER LAW    14

30.

  CONFLICTS OR INCONSISTENCIES    14

31.

  MISCELLANEOUS    15   SCHEDULE   

SCHEDULE “A” – VESTING OF ASSETS

   14

SCHEDULE “B” – DECLARATION (MONTHLY)

   15

AGREEMENT

THIS AGREEMENT made in quadruplicate on the 15th day of March, 2010.

 

AMONG:  

Financial Reassurance Company 2010, Ltd., a corporation duly organized and
existing under the laws of Bermuda

(hereinafter called the “Reinsurer”)

 

- ii -



--------------------------------------------------------------------------------

Canadian Company - Life and P&C

 

AND:  

Primerica Life Insurance Company of Canada, a corporation duly organized and
existing under the laws of Canada

(hereinafter called the “Company”)

AND:  

RBC Dexia Investor Services Trust, a trust company incorporated under the laws
of Canada and licensed to do business in the Province of Ontario

(hereinafter called the “Trustee”)

AND:  

The Superintendent of Financial Institutions Canada

(hereinafter called the “Superintendent”)

WHEREAS  

the Company is authorized under the Insurance Companies Act

(hereinafter called the “Act”) to insure risks;

AND WHEREAS   the Company has caused itself to be reinsured by the Reinsurer
against certain risks insured by it under one or more reinsurance agreements
(hereinafter called the “Reinsurance Agreements”); AND WHEREAS   the Reinsurer
is not authorized under the Act to insure risks; AND WHEREAS   where the
Reinsurer is not authorized under the Act to insure risks and is incorporated
elsewhere than in Canada, a reduction in the Company’s Minimum Continuing
Capital and Surplus Requirements, in the Company’s Minimum Capital Test or in
the assets to be maintained by the Company under the Act, as the case may be,
may be made by the Company only to the extent that security is maintained in
Canada, in respect of the potential liabilities of the Reinsurer under the
Reinsurance Agreements, in an amount, of a nature and under arrangements
determined by the Superintendent to be satisfactory.

NOW THEREFORE in consideration of the premises and the mutual covenants and
agreements contained in the Agreement, the parties hereto agree with one another
as follows:

 

3



--------------------------------------------------------------------------------

Canadian Company - Life and P&C

 

APPOINTMENT OF TRUSTEE

 

1.    The Reinsurer appoints as trustee the Trustee to hold in trust for the
Company, solely to secure the payment to the Company by the Reinsurer of the
Reinsurer’s share of any loss or liability or both sustained by the Company for
which the Reinsurer is liable under the Reinsurance Agreements, such assets as
the Reinsurer may vest in trust with the Trustee in accordance with the terms of
this Agreement.

AUTHORIZED ASSETS

 

2.    Assets that may be vested in trust with the Trustee shall be cash or
assets in which the Company may invest its funds or any portion thereof pursuant
to the Company’s investment and lending policies, standards and procedures
established pursuant to the Act in force from time to time while this Agreement
is in force.

ASSETS VESTED IN TRUST

 

3.    (a)    The Reinsurer shall vest and maintain with the Trustee assets
valued in accordance with subparagraph (b) at all times at least equal to 100%
of an amount equal to the greater of (i) the Reinsurer’s quota share of the
subject reserves with respect to the reinsured policies, and (ii) the amount of
assets held in trust necessary at any particular point in time under the MCCSR
Guideline in order for the Company to take full financial statement credit for
the unlicensed reinsurance in the same manner as if licensed reinsurance was
being provided that enables the Company to maintain its target capital ratio as
required by the Superintendent as well as to be able to meet all Dynamic Capital
Adequacy Testing adverse scenarios that may be required by the Superintendent
with respect to the Reinsurer’s quota share of the subject reserves. For greater
certainty, the amount of trust Assets held in trust shall at no time be less
than a minimum of an amount equal to 100% of the aggregate liability ceded (if
greater than zero) plus 70% of the offsetting reserves ceded (MCCSR Guideline
section 1.2.3.2) plus 150% of the Regulatory Required Capital for the Ceded
Business as defined by the MCCSR Guideline.    (b)    The assets vested in trust
shall be valued at market value.    (c)    Assets vested in trust under this
Agreement in respect of the class of life insurance shall be held by the Trustee
in an account identified in its records as separate and distinct from the assets
vested in trust under this Agreement in respect of other classes.    (d)   
Assets vested in trust under this Agreement shall be held by the Trustee in an
account identified in its records as separate and distinct from other accounts
of the Trustee.

 

4



--------------------------------------------------------------------------------

Canadian Company - Life and P&C

 

   (e)    Assets vested in trust under this Agreement shall be free of all
liens, charges and encumbrances of any nature except for the charge customarily
required to be given by the relevant participant in the Canadian Depository for
Securities Limited under the rules governing participation in the Canadian
Depository for Securities Limited on an asset deposited, and recorded in
book-based form, with the Canadian Depository for Securities Limited.

VALUE OF ASSETS DETERMINED BY THE SUPERINTENDENT

 

4.    The Superintendent may determine from time to time the market value of the
assets vested in trust or the liabilities for which the Reinsurer is liable
under the Reinsurance Agreements. Any determination made by the Superintendent
under this paragraph shall be binding on the Reinsurer and the Company.    This
paragraph shall be effective only with respect to the obligations of the
Reinsurer and the Company under this Agreement and shall not affect the
contractual relationship between the parties under the Reinsurance Agreements.

VESTING, VARYING, EXCHANGING OR WITHDRAWING ASSETS

 

5.    (a)    Subject to paragraph 3 and subparagraph (b), prior to vesting an
asset in trust or withdrawing an asset vested in trust, the Reinsurer shall
obtain the written approval of the Superintendent and, upon receipt of the
written approval of the Superintendent, the Trustee shall follow the written
direction of the Reinsurer.    (b)    Unless the Superintendent has otherwise
directed by written notice to both the Reinsurer and the Trustee, the Reinsurer
may, without the prior written approval of the Superintendent:      

(i)       vest in trust an asset listed in Schedule “A”; and

     

(ii)      withdraw an asset listed in Schedule “A” vested in trust on condition
that the asset withdrawn is replaced, either prior to or simultaneously, with an
asset or assets listed in Schedule “A” the value of which on the date of the
withdrawal, as determined under subparagraph 3(b), is and is certified by the
Reinsurer to the Trustee to be, at least equal to the value, as determined under
subparagraph 3(b), of the asset withdrawn.

SECURITIES LENDING

 

6.    The assets vested pursuant to this Agreement may not be used as part of a
securities lending program.

 

5



--------------------------------------------------------------------------------

Canadian Company - Life and P&C

 

ASSETS IN TRUSTEE’S NAME

 

7.    Subject to paragraph 11, the Trustee shall register in its name or,
subject to the prior written approval of the Superintendent, in the name of its
nominee, any asset vested in trust that can be issued in registered form.
Notwithstanding the foregoing but subject to the prior written approval of the
Superintendent, the Reinsurer may vest with the Trustee, and the Trustee shall
not be required to register in its name, mortgages on real estate acquired by or
on behalf of the Reinsurer under an agreement whereby the mortgages are to be
administered by a third party.

POWERS AND AUTHORITY OF TRUSTEE

 

8.    (a)    Subject to paragraph 5, the Trustee, on the written direction of
any of the persons authorized by the Reinsurer for that purpose for the time
being and from time to time, shall have, in respect of the assets vested in
trust, the powers and authority authorized in that written direction.    (b)   
Subject to the prior written approval of the Reinsurer, which approval must not
be unreasonably withheld, the Trustee may employ, at the expense of the
Reinsurer, agents, counsel (who may be counsel to the Reinsurer) and other
professional advisors.    (c)    The Trustee may, from time to time,      

(i)      deal with securities of the same class and nature as may constitute the
assets held in trust in its own behalf or on behalf of accounts it manages;

     

(ii)     subject to Part XI of the Trust and Loan Companies Act, be affiliated
with any party to whom or from whom such securities may be sold or purchased;
and

     

(iii)    use in other capacities knowledge gained in its capacity hereunder
without being liable to account therefor in law or in equity except where the
use would be detrimental, prejudicial, or adverse to the best interests of the
Company or the Reinsurer.

ACCOUNTABILITY OF TRUSTEE

 

9.    (a)    Subject to subparagraph (b), the Trustee will exercise its powers
and carry out its obligations under this Agreement as Trustee honestly, in good
faith and in the best interests of the Company and in connection therewith will
exercise that degree of care, diligence and skill that a reasonable and prudent
person would exercise in comparable circumstances.

 

6



--------------------------------------------------------------------------------

Canadian Company - Life and P&C

 

   (b)    Where the Superintendent determines that an asset vested in trust is
withdrawn other than in accordance with paragraph 5, the Superintendent shall so
notify the Trustee. Within thirty (30) days of the day on which the Trustee is
notified by the Superintendent, the Trustee shall replace that asset with an
asset or assets of the kind listed in Schedule “A” such that the value of the
assets vested in trust on the replacement date, as determined under subparagraph
3(b), is equal to the lesser of:      

(i)      the total value of the assets required under the Agreement to be vested
in trust on the replacement date, as determined under subparagraph 3(b); and

     

(ii)     the total value of the assets, as determined under subparagraph 3(b),
vested in trust on the day when the asset vested in trust was withdrawn other
than in accordance with paragraph 5, determined before giving effect to the
withdrawal.

      In each instance where the Trustee replaces an asset in accordance with
this paragraph, the Reinsurer shall immediately reimburse the Trustee for all
losses, damages, expenses, and costs incurred by the Trustee in respect of the
replacement.

DIRECTION OF REINSURER AND COMPANY

 

10.    (a)    The Reinsurer shall identify to the Trustee, in writing, those
Reinsurer representatives authorized to direct the Trustee in respect of a
matter under this Agreement. The Trustee shall act only upon the written
directions of those Reinsurer representatives and shall have no duty to verify
the appropriateness of any directions which shall be binding on the Reinsurer.
   (b)    The Company shall identify to the Trustee, in writing, those Company
representatives authorized to direct the Trustee in respect of a matter under
this Agreement. The Trustee shall act only upon the written directions of those
Company representatives and shall have no duty to verify the appropriateness of
any directions which shall be binding on the Company.

CANADIAN DEPOSITORY FOR SECURITIES LIMITED

 

11.    Subject to the written approval of the Superintendent, the Trustee may
deposit any of the assets vested in trust with the Canadian Depository for
Securities Limited and shall have the same responsibility for assets vested in
trust whether in the possession of the Trustee or deposited with the Canadian
Depository for Securities Limited.

PAYMENTS ON ACCOUNT OF AN INTEREST IN REAL ESTATE

 

7



--------------------------------------------------------------------------------

Canadian Company - Life and P&C

 

12.    Unless the Reinsurer and the Trustee are otherwise directed in writing by
the Superintendent, the Reinsurer may collect payments on account of any
interest in real estate by way of lease, mortgage or otherwise vested in trust
with the Trustee, provided that the Reinsurer shall:    (a)    forthwith pay to
the Trustee any monies collected on account of the principal of any mortgage;
and    (b)    on or before the tenth day of each month, notify in writing the
Trustee, the Company and the Superintendent of the balance of principal on any
mortgage on account of which the Reinsurer collected a payment and account for
all monies collected hereunder, which information shall be contained in a
statutory declaration of an officer of the Reinsurer.

EXERCISE OF RIGHTS ATTACHED TO AN ASSET

 

13.    Unless the Trustee is otherwise directed in writing by the
Superintendent:    (a)    the Trustee shall hand over to the Reinsurer all
income upon the vested assets collected by the Trustee as the same is collected;
and    (b)    the Reinsurer shall be entitled at all times to exercise, through
such officer or other person designated by it, the right of attending, acting
and voting at meetings of corporations or security holders or otherwise in
respect of vested assets and the Trustee shall, at the request of the Reinsurer,
execute and deliver such instruments of proxy or attorney as may be reasonably
required to enable the Reinsurer through such officer or person to exercise such
rights.

STATEMENT OF ASSETS

 

14.    Unless the Superintendent otherwise directs the Trustee in writing, the
Trustee shall on or before the fifteenth day of each month, or, if the fifteenth
day is not a business day of the Trustee, on or before the first business day of
the Trustee following the fifteenth day, and at such other times as requested by
notice in writing to the Trustee from the Superintendent, file:    (a)    with
the Superintendent, and if the Reinsurer so elects, with the Reinsurer, a
declaration in the form of Schedule “B”, or in such other form as may be
prescribed by the Superintendent from time to time, together with a diskette,
containing that information as may be prescribed by the Superintendent from time
to time of all assets held by the Trustee under this Agreement as at the close
of business on the Trustee’s last business day in the immediately preceding
month; and

 

8



--------------------------------------------------------------------------------

Canadian Company - Life and P&C

 

   (b)    where the Reinsurer does not elect under subparagraph (a), with the
Reinsurer a statement containing that information as may be prescribed by the
Reinsurer from time to time of all assets held by the Trustee under this
Agreement.    The Trustee shall submit separate declarations in respect of the
class of life insurance and in respect of classes of insurance other than life
insurance.

ACCESS

 

15.    The Trustee shall at all times, upon reasonable notice, permit the
Superintendent, the Reinsurer and the Company access, for purposes of
examination, to all assets held in trust under this Agreement and to the records
of the Trustee in relation thereto.

DIRECTION TO VEST ASSETS IN THE COMPANY

 

16.    (a)    The Trustee shall, on notice in writing from the Company
accompanied by the written approval of the Superintendent, without inquiry as to
the correctness of any request made by the Company, assign and deliver to the
Company those assets held by it in trust that the Company specifies in its
request after deduction by the Trustee of an amount equal to the aggregate of
any unpaid compensation to the date of transfer and any losses, damages,
expenses and costs owing to the Trustee pursuant to paragraph 18 and
subparagraph 9(b) respectively.    (b)    The Company shall apply the assets
assigned and delivered to it pursuant to subparagraph (a) without diminution on
account of the insolvency of the Company for the following purposes only:      

(i)      to pay or reimburse itself for the Reinsurer’s share of any loss or
liability or both, including any loss or liability on account of claims incurred
but not reported, sustained by the Company for which the Reinsurer is liable
under the Reinsurance Agreements; and

     

(ii)     to make payment to the Reinsurer of any balance of the assets in excess
of the actual amount required by clause (i) above if requested by the Reinsurer.

DIRECTION TO VEST ASSETS IN THE SUPERINTENDENT

 

17.    (a)    If      

(i)      the Company is no longer authorized under the Act to insure risks,

     

(ii)     a judgment against the Company in respect of which no further right of
appeal exists remains unsatisfied for thirty (30) days, or

 

9



--------------------------------------------------------------------------------

Canadian Company - Life and P&C

 

     

(iii)    a liquidator or receiver of the Company or of any part of the insurance
business of the Company is appointed under the provisions of any statute or
pursuant to any agreement between the Company and a third party

      the Superintendent may direct the Trustee and the Trustee shall, without
inquiry into the correctness of any statement of the Superintendent, assign and
transfer to the Superintendent or the Superintendent’s appointee all assets held
in trust under the terms of this Agreement after deduction by the Trustee of an
amount equal to the aggregate of any unpaid compensation to the date of transfer
and any losses, damages, expenses and costs owing to the Trustee pursuant to
paragraph 18 and subparagraph 9(b) respectively.    (b)    The Superintendent or
his appointee shall apply the assets assigned and delivered pursuant to
subparagraph (a) without diminution on account of the insolvency of the Company
for the following purposes only:      

(i)      to pay or reimburse the Company for the Reinsurer’s share of any loss
or liability or both, including any loss or liability on account of claims
incurred but not reported, sustained by the Company for which the Reinsurer is
liable under the Reinsurance Agreements; and

     

(ii)     to make payment to the Reinsurer of any balance of the assets in excess
of the actual amount required by clause (i) above if requested by the Reinsurer.

COMPENSATION OF TRUSTEE

 

18.    The Trustee is entitled to reasonable compensation for its services and
expenses under this Agreement as may be agreed upon by the Reinsurer and the
Trustee, and if no such agreement is reached, either the Reinsurer or the
Trustee may on ten (10) days notice in writing apply to a court of competent
jurisdiction to fix the compensation that the Reinsurer shall pay the Trustee.

INTEREST ON MONIES HELD IN TRUST

 

19.    The Trustee shall pay the Reinsurer such interest on monies held in trust
as is paid by the Trustee on the same or similar accounts.

AMENDMENTS

 

20.    (a)    This Agreement may be amended only by a written agreement executed
by the Company, the Reinsurer, the Trustee and the Superintendent.

 

10



--------------------------------------------------------------------------------

Canadian Company - Life and P&C

 

   (b)    The Company, the Reinsurer and the Trustee shall make those amendments
to this Agreement that the Superintendent reasonably requires.

TERMINATION

 

21.    The Trustee and, subject to the prior written approval of the
Superintendent, the Company or the Reinsurer may terminate this Agreement on at
least thirty (30) days notice in writing to the Superintendent and the other
parties specifying in the notice the date of termination. Upon the date of
termination specified in the notice, the Trustee shall be discharged from any
further responsibilities to carry out the terms provided in this Agreement save
for its obligations under paragraph 22.

APPOINTMENT OF NEW TRUSTEE

 

22.    As soon as practicable    (i)    on the Trustee ceasing to carry on
business, or refusing to act as a trustee,    (ii)    on the Trustee becoming
insolvent, being deemed insolvent or admitting that it is insolvent within the
meaning of any statute, or becoming (whether voluntarily or involuntarily)
subject to any proceedings for its winding-up, liquidation or dissolution,   
(iii)    on the Superintendent taking control of the assets of, or taking
control of, the Trustee under the Trust and Loan Companies Act,    (iv)    on
the Trustee defaulting in its duties or obligations or any of them hereunder and
not commencing to rectify the default within thirty (30) days after written
notice from another party specifying the default and requiring the Trustee to
remedy the same, or    (v)    after giving or receiving a notice under paragraph
21,    the Reinsurer shall appoint another trust company approved by the
Superintendent and authorized to act as a trustee and the Trustee shall execute
all documents that the Reinsurer shall deem necessary to vest in that trust
company the assets vested in trust in the Trustee and transfer in writing to
that trust company all its rights and obligations under this Agreement after
deduction by the Trustee of an amount equal to the aggregate of any unpaid
compensation to the date of the transfer and any losses, damages, expenses and
costs owing to the Trustee pursuant to paragraph 18 and subparagraph 9(b)
respectively.

 

11



--------------------------------------------------------------------------------

Canadian Company - Life and P&C

 

WAIVER

 

23.    No waiver by any party of any breach of any of the covenants, provisos,
conditions, restrictions or stipulations contained in this Agreement shall take
effect or be binding upon that party unless the same is expressed in writing
under the authority of that party and is approved in writing by the
Superintendent and any waiver so given and approved shall extend only to the
particular breach so waived and shall not limit or affect any rights with
respect to any other future breach.

FURTHER ASSURANCES

 

24.    Each of the parties to this Agreement shall execute and deliver all such
instruments and assurances and do all other acts and things as are necessary to
give full effect to and carry out their respective obligations under this
Agreement.

NOTICES

 

25.    (a)    Notices under this Agreement shall be served either      

(i)       personally by delivering them to the party on whom they are to be
served at that party’s address hereinafter given, provided such delivery shall
be during the addressee’s normal business hours. Personally served notices shall
be deemed received by the addressees when actually delivered as aforesaid,

     

(ii)      by telex or facsimile (or by any other like method by which a written
and recorded message may be sent) directed to the party on whom they are to be
served at that party’s address hereinafter given. Notices so served shall be
deemed received by the addressee: i) when actually received by the addressee if
received within the normal working hours of the addressee’s business day; or ii)
at the commencement of the next ensuing business day of the addressee following
transmission thereof, whichever is the earlier, or

     

(iii)    by prepaid first class mail addressed to the party on whom they are to
be served at that party’s address hereinafter given. Notices so served shall be
deemed received on the fifth (5th) day following the day on which they are so
mailed, provided however that if delivery by prepaid first class mail of any
notice required or permitted under this Agreement is or is likely to be delayed
due to interruption or suspension of the postal service because of a mail
strike, slowdown or other labour dispute which might affect the delivery of the
notice, then the notice shall be effective only if delivered personally or by
telex or facsimile (or by any other like method by which a written and recorded
message may be sent).

 

12



--------------------------------------------------------------------------------

Canadian Company - Life and P&C

 

   (b)    Unless changed by written notice to the other parties, the addresses
for service of notice hereunder of each of the respective parties shall be as
follows:

 

Reinsurer   

Financial Reassurance Company 2010, Ltd.

44 Church Street

PO. Box 2274

Hamilton HMJX, Bermuda

Attention:    David Pickering, Director

Facsimile:    #441-295-6448

Company   

Primerica Life Insurance Company of Canada

2000 Argentina Road, Plaza V, Suite 300

Mississauga, Ontario

L5N 2R7

Attention:    Heather Koski, VP Finance & CFO

Facsimile:    (905) 813-5316

Trustee   

RBC Dexia Investor Services Trust

155 Wellington Street West, 5th Floor

P.O. Box 7500, Station “A”

Toronto, Ontario

M5W 1P9

Attention:    Head of Client Service

Facsimile:    (416) 955-2600

Superintendent of Financial Institutions Canada

121 King Street West, 22nd Floor

Toronto, Ontario

M5H 3T9

Attention:    Assistant Superintendent, Supervision

Facsimile:    (416) 973-1171

EXECUTION IN COUNTERPART

 

26.    This Agreement may be executed and delivered in counterpart, each of
which, when so executed and delivered, shall be deemed to be an original. All
counterparts together shall constitute one and the same agreement.

PARTIAL INVALIDITY

 

27.    If at any time any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions of
this Agreement nor the legality, validity or

 

13



--------------------------------------------------------------------------------

Canadian Company - Life and P&C

 

   enforceability of such provision under the law of any other jurisdiction
shall in any way be affected or impaired thereby.

EFFECTIVE DATE

 

28.    This Agreement shall take effect as of the date and year first above
written.

PROPER LAW

 

29.    This Agreement shall be governed by the laws of the Province of Ontario
and the federal laws of Canada applicable therein.

CONFLICTS OR INCONSISTENCIES

 

30.    In the event of a conflict or inconsistency between the terms and
conditions of this Agreement and the terms and conditions of the Reinsurance
Agreements, the former shall in each and every instance prevail, except that, to
the extent that the investment guidelines referenced in any Reinsurance
Agreement are more restrictive than the list of assets in Schedule “A”, it shall
be the responsibility of the Company and the Reinsurer to ensure compliance with
such restrictions.

 

14



--------------------------------------------------------------------------------

Canadian Company - Life and P&C

 

MISCELLANEOUS

 

31.    Paragraph headings and other headings or captions or the index or the
title hereto shall not be used in construing or interpreting any provision of
this Agreement or the relationship of the parties to this Agreement.

IN WITNESS WHEREOF the Reinsurer, the Company, the Trustee and the
Superintendent has executed this Agreement.

 

Financial Reassurance Company 2010, Ltd.     Primerica Life Insurance Company of
Canada

/s/ Reza Shah

   

/s/ John A. Adams

Name   (Seal)   Name Reza Shah    

EVP and CEO

Head of Citi Reinsurance

    Title Title    

 

   

/s/ Heather Koski

Name     Name

 

   

VP Finance and CFO

Title     Title RBC Dexia Investor Services Trust     Superintendent of
Financial Institutions

/s/ Lydia Moffitt

    Name     Lydia Moffitt    

/s/ D. Bruce Thompson

Senior Manager, Client Service

    D. Bruce Thompson, Director Title    

/s/ David Fraser

    Name     David Fraser    

/s/ Client Service Manager

    Title    

 

15